Citation Nr: 1307573	
Decision Date: 03/07/13    Archive Date: 03/11/13

DOCKET NO.  10-22 599A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than March 31, 2006, for the award of a 30 percent rating for depression.

2.  Entitlement to an effective date earlier than November 17, 2006, for the award of a 10 percent rating for intervertebral disc syndrome (IVDS) of the cervical spine.

3.  Entitlement to an effective date earlier than September 8, 2006, for the award of a 10 percent rating for irritable bowel syndrome.

4.  Entitlement to an effective date earlier than November 17, 2006, for the grant of service connection for motor weakness of the right radial wrist.

[The issues of entitlement to service connection for a bilateral knee disorder and a neurological disorder of the left upper extremity as secondary to the service-connected IVDS of the cervical spine will be the subject of a separate decision.]



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Counsel

INTRODUCTION

The Veteran had active service from July 1984 to July 2004.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The appeal is REMANDED to the VA RO.  VA will notify the Veteran if further action is required.

REMAND

Regrettably, a remand is necessary.  In her June 2010 substantive appeal, the Veteran expressed her desire to have both an in-person hearing before a Veterans Law Judge (VLJ) at the RO as well as a hearing before a decision review officer (DRO).  A letter was sent to the Veteran in August 2011 notifying her that she was placed on the list of persons waiting for in-person hearings before a VLJ at the RO.  However, a review of the record indicates that the Veteran has not been scheduled for a hearing either before a VLJ or a DRO.  

A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002). A hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person. 38 C.F.R. § 20.700 (2012). A remand of the present appeal is necessary to afford the Veteran her requested hearing, to include her clarification of her specific hearing request.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to clarify whether she desires an in-person hearing at the RO before a VLJ or a DRO.  

2.  After receiving notice of whether she desires a VLJ or DRO hearing, schedule the Veteran for her requested in-person hearing at the RO. The Veteran should be notified in writing of the date, time, and location of the hearing at least 30 days in advance of the scheduled hearing. After the hearing is conducted, or if the Veteran withdraws her hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

